Ramsdell, J.
The offense of perjury is complete as soon as the witness falsely testifying is discharged, and the People need not wait until the materiality of the false testimony is determined by the Court trying the case, before filing their information.
The materiality of the false testimony must be determined by the Court trying the perjury suit.
It is not necessary to set forth the pleadings in the information, the allegation that the question was material to the issue is sufficient, and being a necessary ingredient in the charge, must be proved on the trial.
Motion den ed.
Costs on Motion for New Trial.

Macomb Oivcuit*

Oidered, as a rule, that in cases of motion for a new trial, where overruled, it should be with ten dollars attorney lee, and otljer costs, except in special cases, this rule to apply to' the Circuit. Such costs to be taxed as part of the costs on judgment.